Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent Publication No. 2016/0126190) in view of SUZUMURA et al. (U.S. Patent Publication No. 2015/0235943).
	Zhang et al. teaches a method, comprising: 
	forming a metallization layer (112) over a barrier layer (110);  
	healing a defect in the barrier layer (110) at least one of in or over the defect (see figures 2d, paragraph# 30). 
	However, the reference does not clearly teach the metallization layer comprises an alloying element configured to be self-segregating from the metallization layer. 
	SUZUMURA et al. teaches forming the metallization layer (Cu3) by using copper alloy (see paragraph# 193, figure 3).
Therefore, it would have been obvious to a person of ordinary skill in the requisite art at before the effective filling date of the claimed invention to form the metallization layer comprises an alloying element configured to be self-segregating form the metallization layer in Zhang et al. as taught by SUZUMURA et al. because the process is known in the semiconductor art to improve the conductivity.	
Allowable Subject Matter
Claims 1-18 are allowed because none of the prior art teaches forming a self-organizing barrier layer between the host material and the semiconductor region, wherein forming the self-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke, can be reached on (571) 272-1657.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893